      Case 8:21-cv-01246 Document 1 Filed 05/21/21 Page 1 of 6 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                                                 Civil Action No.:
CARLOS RAMIREZ,                                  ___________________

                          Plaintiff,
      vs.
                                                 COMPLAINT FOR VIOLATIONS
                                                 OF THE FAIR DEBT
MIDLAND CREDIT MANAGEMENT,                       COLLECTION PRACTICES ACT
INC.,
                          Defendant.
                                                 DEMAND FOR JURY TRIAL

      Plaintiff Carlos Ramirez (“Plaintiff”) brings this action against defendant

Midland Credit Management, Inc., (“Midland” or “Defendant”) and alleges based

upon Plaintiff’s personal knowledge, the investigation of counsel, and information

and belief, as follows:

                            NATURE OF THE ACTION

      1.     This is an action to recover damages under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq. Defendant has been furnishing

inaccurate account information that was published on Plaintiff’s credit reports. On

August 4, 2020, Plaintiff submitted a debt validation letter to Defendant disputing

the accuracy of reporting and asking Defendant to validate the details of the account.

      2.     The FDPCA provides that once a consumer disputes the details of an

account, the debt collector is prohibited from re-reporting the account without



                                         -1-
      Case 8:21-cv-01246 Document 1 Filed 05/21/21 Page 2 of 6 PageID 2




marking the account as disputed. Nonetheless, Defendant continued to communicate

the information without marking the account as disputed or otherwise updating the

account as necessary. Defendant’s reporting was thus misleading as a matter of law.

      3.      Plaintiff was later denied an extension of credit based on the misleading

information communicated by Defendant and has been forced to deal with the

aggravation and humiliation of a poor credit score. Accordingly, Plaintiff is entitled

to damages.

                           JURISDICTION AND VENUE

      4.      The claims asserted in this complaint arise under 15 U.S.C. §1692e of

the FDCPA. This Court has jurisdiction over the subject matter of this action under

28 U.S.C. §1331 and 15 U.S.C. §1692k.

      5.      Venue is proper in this judicial district under 28 U.S.C. §1391(b).

                                      PARTIES

      6.      Plaintiff resides in Hillsborough County, Florida, and qualifies as a

“consumer” as that term is defined under 15 U.S.C. §1692a.              Plaintiff is an

individual.

      7.      Defendant is a foreign corporation and debt collection agency that uses

the mail, telephone, and facsimile, and is registered to do business in this District,

the principal purpose of which is to attempt to collect debts alleged to be due another.

Defendant qualifies as a “debt collector” under the FDCPA.



                                          -2-
      Case 8:21-cv-01246 Document 1 Filed 05/21/21 Page 3 of 6 PageID 3




                         SUBSTANTIVE ALLEGATIONS

      8.       The case involves a Midland collections account that was reported on

Plaintiff’s Equifax, Experian, and Trans Union credit reports. The original creditor

of the account was Synchrony Bank. The account was charged off and purportedly

sold to Defendant in June 2018.

      9.       On August 4, 2020, after Plaintiff learned that Defendant

communicated inaccurate information about the collections account, Plaintiff sent a

debt validation letter directly to Defendant disputing the accuracy of information on

the account.

      10.      Under the FDCPA, the receipt of Plaintiff’s debt validation letter

required Defendant to cease communicating information about the account without

marking the account as disputed.

      11.      On August 4, 2020, Plaintiff also disputed the Midland account

reporting by submitting written dispute letters to Equifax, Trans Union, and

Experian’s respective FCRA compliance departments.

      12.      Under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §1681, et

seq., upon receiving Plaintiff’s dispute letter, Equifax, Trans Union, and Experian

was each statutorily obligated to notify Defendant of the dispute within 5 days.




                                         -3-
       Case 8:21-cv-01246 Document 1 Filed 05/21/21 Page 4 of 6 PageID 4




       13.      Defendant’s receipt of notification of Plaintiff’s dispute triggered

Defendant’s statutory obligations to conduct an investigation, mark the account as

disputed, and delete the disputed information from Plaintiff’s account.

       14.      Nonetheless,    Defendant     continued     to   communicate      account

information without marking the account as disputed.

       15.      Plaintiff was later denied the extension of further credit based on the

inaccurate communications.

                                 CAUSES OF ACTION

                                         COUNT I

                  Against Defendant for Violating 15 U.S.C. § 1692e

       16.      Plaintiff repeats and realleges the foregoing allegations if set forth in

full herein.

       17.      15 U.S.C. §1692e prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection

of any debt. Subsection (8) of that provision specifically states that “the failure to

communicate that a disputed debt is disputed” is a violation of this section, as

follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any
             debt. Without limiting the general application of the foregoing,
             the following conduct is a violation of this section:
                                        * *        *


                                            -4-
      Case 8:21-cv-01246 Document 1 Filed 05/21/21 Page 5 of 6 PageID 5




            (8) Communicating or threatening to communicate to any person
            credit information which is known or which should be known to
            be false, including the failure to communicate that a disputed
            debt is disputed.

                                                          (emphasis added).

      18.      Defendant received a debt validation letter from Plaintiff stating that

the information on the account was disputed.

      19.      Further, upon information and belief, Defendant was notified by each

of the three national credit bureaus that Defendant’s account information was

disputed.

      20.      Nonetheless, Defendant continued to report the details of Plaintiff’s

account to the credit reporting agencies without marking the account as disputed.

      21.      Plaintiff was later denied an extension of credit on the basis of the

inaccurate reporting and has been forced to deal with the aggravation and

humiliation of a poor credit score.

      22.      Accordingly, Plaintiff is entitled to damages.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a judgment:

      a)       awarding Plaintiff statutory money damages, actual damages and

punitive damages;

      b)       awarding attorney’s fees and costs, and other relief; and

      c)       awarding such other relief as to this Court may seem just and proper.

                                          -5-
     Case 8:21-cv-01246 Document 1 Filed 05/21/21 Page 6 of 6 PageID 6




                               JURY DEMAND
     Plaintiff demands a trial by jury.

DATED: May 21, 2021                   COHEN & MIZRAHI LLP

                                                   /s/ Yosef Steinmetz
                                                    Yosef Steinmetz

                                      Florida Bar No.: 119968
                                      300 Cadman Plaza West, 12th Floor
                                      Brooklyn, NY 11201
                                      Telephone: 929/575-4175
                                      929/575-4195 (fax)
                                      yosef@cml.legal

                                      Attorneys for Plaintiff




                                          -6-
